Citation Nr: 0622069	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for right 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1995 until April 
1997.  The Board also notes that the veteran had 10 months 
and 2 days of prior active service per her DD form 214.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The Board notes that it is unclear, but possible, that the 
veteran is making a claim for an earlier effective date in 
her May 2004 substantive appeal.  Specifically, the veteran 
stated that she should have gotten a higher percentage rating 
upon discharge and that her injuries were the same at 
discharge as they are now.  The Board refers this issue back 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The x-ray evidence of record does not demonstrate left or 
right knee arthritis.

2.  The veteran's retropatellar pain syndrome of the left 
knee is productive of complaints of pain; objectively, the 
evidence reveals no more than slight impairment due to 
instability, with range of motion from 0 to 140 degrees and 
without any demonstration of any additional functional 
limitation due to pain, weakness, incoordination or 
fatigability.

3.  The veteran's retropatellar pain syndrome of the right 
knee is productive of complaints of pain; objectively, the 
evidence reveals no more than slight impairment due to 
instability, with range of motion from 0 to 140 degrees and 
without any demonstration of any additional functional 
limitation due to pain, weakness, incoordination or 
fatigability.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee retropatellar pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2003, January 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  She was requested 
to submit any relevant evidence in her possession to VA.  The 
March 2006 letter also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman.  The March 2006 letter 
provided the veteran with examples of the evidence she could 
submit that may affect her disability rating and effective 
date.

The above notice letters did not set forth the relevant 
diagnostic code (DC) for the disability at issue.  However, 
this is found to be harmless error.  Indeed, the March 2004 
Statement of the Case included such information, and included 
a description of the rating formula for all possible 
schedular ratings under that diagnostic code.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
before completion of appropriate VCAA notice.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to her.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed her statements 
and the medical evidence, and concludes that there has been 
no identification of further available evidence not already 
of record. 

The Board notes that the entire claims folder was not 
available for the June 2005 VA examination, but certain 
records were available for the examiner's review.  It is 
noted that the reported medical history considered by the VA 
examiner was consistent with that contained in the claims 
folder.  Hence, consideration of the current disability 
status was made in view of the veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2005).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to each claim.  Essentially, all available evidence 
that could substantiate her claims has been obtained.  

Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2005); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

The veteran is assigned a 10 percent evaluation for her 
service-connected retropatellar pain syndrome of the left and 
right knees pursuant to Diagnostic Code 5257, which 
contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a 10 percent disability rating is warranted for slight 
impairment.  A 20 percent disability rating is warranted 
where the evidence demonstrates moderate impairment.  
Finally, a 30 percent rating applies where the evidence shows 
severe knee impairment.

The Board has reviewed the competent evidence and finds that 
such records reflect no more than slight knee impairment.  
Indeed, upon VA examination in June 2005, she had a normal 
gait and there no evidence of a limp.  The McMurray and 
Lachman tests were negative bilaterally.  There was no 
instability to the medial or lateral collateral ligaments 
bilaterally upon stressing the knee.  The veteran did not 
require any assistive devices for ambulation.  McMurray and 
Lachman tests from a May 2003 VA examination also were 
negative.  The examiner noted that the veteran did not have 
any swelling of the joints at that time.  

In reaching the above conclusion, the Board acknowledges that 
the veteran has pain and stiffness after driving for long 
distances upon VA examination in June 2005.  The VA examiner 
noted that the veteran has discomfort in her knees after 
walking 3 blocks.  Additionally, upon VA examination in May 
2003, the veteran had slight tenderness around both patellae.  
However, these complaints and findings have been contemplated 
in the current 10 percent rating assignment.  Indeed, based 
on the overall evidence as described previously, the 
veteran's disability picture is not more closely approximated 
by the next-higher 20 percent evaluation under Diagnostic 
Code 5257.  Rather, the 10 percent rating is appropriate.  In 
so deciding, the Board notes that an increase on the basis of 
limitation of motion due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other diagnostic 
code might allow for an increased rating here.  As the 
evidence fails to demonstrate tibia/fibula impairment, 
Diagnostic Code 5262 is not for application.  To this point, 
the Board has considered whether any Diagnostic Code could 
afford a rating in excess of the 10 percent currently 
assigned under Diagnostic Code 5257, thereby taking its 
place.  The Board will now consider whether the veteran is 
entitled to a separate rating in addition to the 10 percent 
evaluation currently assigned.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on x-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate compensable rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.

After reviewing the claims file, the Board determines that 
there is no x-ray evidence of right or left knee arthritis.  
In fact, x-rays taken in conjunction with the veteran's May 
2003 VA examination showed that both knees were unremarkable.  
As such, there is no basis for a separate evaluation pursuant 
to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The Board has also considered whether any additional 
diagnostic code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  Diagnostic Code 5260 affords a noncompensable 
rating for leg flexion limited to 60 degrees.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 
20 percent evaluation is for assignment where the evidence 
demonstrates limitation of leg flexion to 30 degrees.  
Diagnostic Code 5261 provides a noncompensable evaluation for 
leg extension limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for assignment where the evidence 
demonstrates limitation of leg extension to 15 degrees.

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, VA examination in June 2005 shows that 
the veteran had a range of motion from 0 degrees to 140 
degrees with pain bilaterally.  Meanwhile, range of motion 
testing at the veteran's May 2003 VA examination was 0 
degrees to 145 degrees.  At that time, the examiner noted a 
mild loss of function.  The above findings do not reveal 
flexion or extension limited to even noncompensable levels.  
Moreover, the evidence fails to demonstrate additional 
functional limitation due to factors such as pain, weakness, 
incoordination or fatigability such that the veteran's 
disability picture is more nearly approximated by at least a 
noncompensable rating under either Diagnostic 5260 or 5261.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).   In this regard, the Board 
acknowledges the veteran's complaints of knee pain and 
throbbing upon driving two hours or more raised in her May 
2004 substantive appeal, at the June 2005 VA examination, and 
in her May 2006 Statement in Support of her claim.  She also 
noted discomfort upon walking a distance of 3 blocks and pain 
when sitting for greater than 45 minutes.  She cannot stand 
for an unlimited amount of time and feels a throbbing pain in 
her knees when her legs are elongated as described in her May 
2006 Statement in Support of her claim.  Moreover, pain was 
objectively demonstrated on range of motion testing during 
the June 2005 VA examination.

Despite the complaints and findings of pain described above, 
the evidence does not reflect additional functional 
limitation comparable to at least a noncompensable evaluation 
under either Diagnostic Code 5260 or 5261.  Moreover, as her 
limitation of left and right knee motion has not been shown 
to reach even noncompensable levels for both flexion and 
extension, separate evaluations under both Diagnostic Code 
5260 and 5261, per VAOPGCPREC 9-2004, are not applicable.  
Objectively, she walked with a normal gait, not requiring any 
assistive devices to ambulate.  Furthermore, the June 2005 VA 
examination report noted that repetitive motion testing 
revealed consistent findings with no further loss of motion 
to either knee due to pain, weakness, fatigue, or 
incoordination.  As the competent evidence does not establish 
ankylosis or functional impairment comparable therewith, 
Diagnostic Code 5256 is inapplicable.  

In conclusion, the currently assigned 10 percent evaluations 
for the veteran's bilateral knee disabilities are appropriate 
and there is no basis for an increased rating.  As the 
preponderance of the evidence is against both claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
bilateral retropatellar pain syndrome disabilities have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the veteran stated that her 
knees do not affect her work as an 8th grade teacher at the 
June 2005 VA examination.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for left 
retropatellar pain syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
right retropatellar pain syndrome is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


